SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* OASIS PETROLEUM INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) (CUSIP Number) SPO Advisory Corp. 591 Redwood Highway, Suite 3215 Mill Valley, California94941 (415) 383-6600 with a copy to: Alison S. Ressler Sullivan & Cromwell LLP 1888 Century Park East Los Angeles, California90067-1725 (310) 712-6600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 17, 2014 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this Schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box£. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON SPO Partners II, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 6,784,000 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 6,784,000 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,784,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7% 14.TYPE OF REPORTING PERSON PN Power is exercised through its sole general partner, SPO Advisory Partners, L.P. Page3 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON SPO Advisory Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 6,784,000(1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 6,784,000 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,784,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7% 14.TYPE OF REPORTING PERSON PN Solely in its capacity as the sole general partner of SPO Partners II, L.P. Power is exercised through its sole general partner, SPO Advisory Corp. Page4 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON San Francisco Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION California Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 422,000 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 422,000 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 422,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.4% 14.TYPE OF REPORTING PERSON PN Power is exercised through its sole general partner, SF Advisory Partners, L.P. Page5 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON SF Advisory Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 422,000 (1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 422,000 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 422,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.4% 14.TYPE OF REPORTING PERSON PN Solely in its capacity as the sole general partner of San Francisco Partners, L.P. Power is exercised through its sole general partner, SPO Advisory Corp. Page6 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON SPO Advisory Corp. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 7,206,000 (1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 7,206,000 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,206,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14.TYPE OF REPORTING PERSON CO Solely in its capacity as the sole general partner of SPO Advisory Partners, L.P. with respect to 6,784,000 of such shares; and solely in its capacity as the sole general partner of SF Advisory Partners, L.P. with respect to 422,000 shares. Power is exercised through its three controlling persons, John H. Scully,Edward H. McDermott and Eli J. Weinberg. Page7 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON John H. Scully 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 770,700 (1) 8.SHARED VOTING POWER 7,206,000 (2) 9.SOLE DISPOSITIVE POWER 770,700 (1) 10.SHARED DISPOSITIVE POWER 7,206,000 (2) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,976,700 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.9% 14.TYPE OF REPORTING PERSON IN Of these shares, 72,700 shares may be deemed beneficially owned by Mr. Scully in his capacity as controlling person, director and executive officer of the Phoebe Snow Foundation, Inc.; and 698,000 shares may be deemed beneficially owned by Mr. Scully in his capacity as controlling person, director and executive officer of the Scully Memorial Foundation. These shares may be deemed to be beneficially owned by Mr. Scully solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page8 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON Edward H. McDermott 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS PF and Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 13,000 8.SHARED VOTING POWER 7,206,000 (1) 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 7,206,000 (1) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,219,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14.TYPE OF REPORTING PERSON IN These shares may be deemed to be beneficially owned by Mr. McDermott solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page9 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON Eli J. Weinberg 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER -0- 8.SHARED VOTING POWER 7,206,000 (1) 9.SOLE DISPOSITIVE POWER -0- 10.SHARED DISPOSITIVE POWER 7,206,000 (1) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,206,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14.TYPE OF REPORTING PERSON IN These shares may be deemed to be beneficially owned by Mr. Weinberg solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page10 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON Ian R. McGuire 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS PF 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 1,842 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,842 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) **0.1% 14.TYPE OF REPORTING PERSON IN ** Denotes less than. Page11 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON Phoebe Snow Foundation, Inc. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION California Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 72,700 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 72,700 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 72,700 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14.TYPE OF REPORTING PERSON CO Power is exercised through its controlling person,director and executive officer, John H. Scully. Page12 of 28 CUSIP No. 674215108 1.NAME OF REPORTING PERSON Scully Memorial Foundation 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION California Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 698,000 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 698,000 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 698,000 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.7% 14.TYPE OF REPORTING PERSON CO Power is exercised through its controlling person,director and executive officer, John H. Scully. Page 13 of 28 ITEM 1. SECURITY AND ISSUER. This statement on Schedule 13D relates to the shares of common stock, par value $0.01 per share (the “Shares”), of Oasis Petroleum Inc., a Delaware corporation (the “Issuer”). The principal executive offices of the Issuer are located at 1001 Fannin Street, Suite 1500, Houston, Texas 77002. ITEM 2. IDENTITY AND BACKGROUND. (a)The undersigned hereby file this Schedule 13D Statement on behalf of SPO Partners II, L.P., a Delaware limited partnership (“SPO”), SPO Advisory Partners, L.P., a Delaware limited partnership (“SPO Advisory Partners”), San Francisco Partners, L.P., a California limited partnership (“SFP”), SF Advisory Partners, L.P., a Delaware limited partnership (“SF Advisory Partners”), SPO Advisory Corp., a Delaware corporation (“SPO Advisory Corp.”), John H. Scully (“JHS”), Edward H. McDermott (“EHM”), Eli J. Weinberg (“EJW”), Ian R. McGuire (“IRM”), Phoebe Snow Foundation, Inc., a California corporation (“PS Foundation”), and Scully Memorial Foundation, a California corporation (“SM Foundation”).SPO, SPO Advisory Partners, SFP, SF Advisory Partners, SPO Advisory Corp., JHS, EHM, EJW, IRM, PS Foundation and SM Foundation are sometimes hereinafter referred to as the “Reporting Persons.”The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”), although neither the fact of this filing nor anything contained herein shall be deemed to be an admission by the Reporting Persons that a group exists. (b) – (c) SPO SPO is a Delaware limited partnership, the principal business of which is the purchase, sale, exchange, acquisition and holding of investment securities. The principal business address of SPO, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to SPO Advisory Partners, the sole general partner of SPO, is set forth below. SPO Advisory Partners SPO Advisory Partners is a Delaware limited partnership, the principal business of which is serving as the sole general partner of SPO. The principal business address of SPO Advisory Partners, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to SPO Advisory Corp., the sole general partner of SPO Advisory Partners, is set forth below. SFP SFP is a California limited partnership, the principal business of which is the purchase, sale, exchange, acquisition and holding of investment securities. The principal business address of SFP, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to SF Advisory Partners, the sole general partner of SFP, is set forth below. Page 14 of 28 SF Advisory Partners SF Advisory Partners is a Delaware limited partnership, the principal business of which is serving as the sole general partner of SFP. The principal business address of SF Advisory Partners, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to SPO Advisory Corp., the sole general partner of SF Advisory Partners, is set forth below. SPO Advisory Corp. SPO Advisory Corp. is a Delaware corporation, the principal business of which is serving as the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. The principal business address of SPO Advisory Corp., which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to JHS, EHM and EJW, the three controlling persons of SPO Advisory Corp., is set forth below. JHS JHS’ business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co., a Delaware corporation. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. JHS is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. EHM EHM’s business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. EHM is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. EJW EJW’s business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. EJW is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. IRM IRM’s business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as partner of SPO Partners & Co. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Page 15 of 28 PS Foundation PS Foundation is a California corporation, the principal purpose of which is to be a private, grant-making charitable entity. The principal business address of PS Foundation, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to JHS, sole director, executive officer and controlling person of PS Foundation, is set forth herein. SM Foundation SM Foundation is a California corportion, the principal purpose of which is to be a private, grant-making charitable entity. The principal business address of SM Foundation, which also serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. Pursuant to Instruction C to Schedule 13D of the Act, certain information with respect to JHS, director, executive officer and controlling person of SM Foundation, is set forth herein. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. The source and amount of the funds used or to be used by the Reporting Persons to purchase Shares are as follows: Name Source of Funds Amount of Funds SPO Contributions from Partners SPO Advisory Partners Not Applicable Not Applicable SFP Contributions from Partners SF Advisory Partners Not Applicable Not Applicable SPO Advisory Corp. Not Applicable Not Applicable JHS Not Applicable Not Applicable EHM Not Applicable and Personal Funds (1) EJW Not Applicable Not Applicable IRM Personal Funds (1) PS Foundation Contributions from Shareholders SM Foundation
